Name: Council Decision (CFSP) 2015/202 of 9 February 2015 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: European Union law;  Africa;  international trade;  international affairs
 Date Published: 2015-02-10

 10.2.2015 EN Official Journal of the European Union L 33/37 COUNCIL DECISION (CFSP) 2015/202 of 9 February 2015 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP (1). (2) A derogation from the prohibition on the sale, supply, transfer or export of equipment which might be used for internal repression should be introduced in order to enable the sale, supply, transfer or export of certain items solely for civilian use in mining or infrastructure projects. (3) Further action by the Union is necessary in order to implement that measure, HAS ADOPTED THIS DECISION: Article 1 In Decision 2010/656/CFSP, the following Article is inserted: Article 1a Article 1 shall not apply to the sale, supply, transfer or export of certain equipment which might be used for internal repression where the equipment is solely for civilian use in mining or infrastructure projects, subject to authorisation on a case by case basis by the competent authorities of the exporting Member State. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 9 February 2015. For the Council The President F. MOGHERINI (1) Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (OJ L 285, 30.10.2010, p. 28).